Citation Nr: 0940124	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC), on 
account of being in need of aid and attendance (A&A) or being 
housebound.

2.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and November 2007 rating 
decisions by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA) for the Atlanta, 
Georgia RO.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In May 2009, the Veteran waived RO consideration of his 
additional evidence.

In July 2009, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.

During his July 2009 hearing, the Veteran indicated a desire 
to reopen his previously disallowed claims for entitlement to 
service connection for a back disorder and bilateral hearing 
loss.  Additionally, he stated that he wished to initiate new 
claims for service connection for seizures and tinnitus.  The 
Board refers these issues to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

Concerning the SMC claim, the Board notes that the Veteran 
was afforded a VA fee-basis examination in September 2007.  
The examiner opined that the chronicity of the Veteran's 
mental illness and his newly diagnosed problem with systemic 
muscle atrophy both contributed to his inability to perform 
physical and sedentary activities of daily living.  It was 
further observed that "[m]entally, he intermittently is 
unable to perform activities of daily living (but he can 
provide self-care) because of his bilateral lower extremity 
weakness."  Further analysis and development is needed to 
assess the separate effects of the Veteran's service-
connected and nonservice-connected disabilities in 
determining entitlement to SMC.  The question of whether 
service-connected disabilities alone render the Veteran in 
need of aid and attendance must therefore be addressed in a 
new VA examination.  The Board further notes that this 
question was not adequately addressed in the SMC examination 
performed in September 2007.  38 C.F.R. § 3.159(c)(4) (2009).

Concerning the claim for service connection for a bilateral 
leg disorder, the Board observes that in his July 2009 
personal hearing, the Veteran asserted that while on active 
duty, he hit a mine and cracked his lumbar spine.  He said 
that he had a lumbar spine disorder that should be service 
connected, and he stated that his bilateral leg disorder 
could be neurologically related to his back disorder.  He 
said that he wanted to open a claim for service connection 
for his back.  The Board observes that service connection for 
a back disorder was denied in an April 1975 RO decision; 
thus, it appears that the Veteran wishes to re-open his 
claim.  Given the Veteran's contentions of causation noted 
above, the determination on the back claim could affect the 
bilateral leg claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).  Thus, the Board must remand the 
issue of service connection for a bilateral leg disorder as 
it is inextricably intertwined with the Veteran's desire to 
re-open his claim for service connection for a back disorder.

Accordingly, the case is REMANDED for the following action, 
to be completed in chronological order:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding the claims on appeal.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claims and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  This notice 
should include appropriate references to 
the applicable regulations for all of the 
Veteran's claims.  The Veteran should also 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should complete all 
necessary development and adjudicate the 
Veteran's claims for service connection 
for seizures and tinnitus.  Additionally, 
the AMC/RO should complete all necessary 
development and adjudicate the Veteran's 
claims to re-open his previously denied 
claims for service connection for a back 
disorder and hearing loss.

3.  The AMC/RO should reconsider the 
Veteran's claim for service connection for 
a bilateral leg disability under all 
possible theories of entitlement, to 
include as secondary to a claimed in-
service back injury as a possible combat 
Veteran.  All indicated development should 
be completed before the claim is 
readjudicated.  If the determination of 
the claim remains adverse to the Veteran, 
he should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

4.  After completion of the above, the 
Veteran should also be afforded a VA 
medical examination, with an appropriate 
examiner, to determine whether his 
service-connected disorders render him in 
need of aid and attendance of another 
person or housebound.  The examiner is 
requested to cite to the appropriate 
documentation of record in noting which 
disorders are service connected.

In this regard, attention should be 
directed to the Veteran's service-
connected disorders (PTSD and any other 
disorders which may be found to be service 
connected through the aforementioned 
development).  All tests and studies 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
provide an opinion as to whether the 
Veteran requires the regular aid and 
attendance of another person due to 
service-connected disorders alone.  If the 
Veteran requires the regular aid and 
attendance of another person, but on 
account of nonservice-connected disorders 
only, the examiner should so state.  The 
examiner is also requested to provide an 
opinion as to whether the Veteran's 
service-connected disabilities alone cause 
him to be housebound.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination of 
either claim remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


